Bkoyles, J.
1. The only issue in this case is one of fact, and, that having been resolved by the jury in favor of the plaintiff, their finding will not be disturbed.
2. The ground of the motion for a new trial based upon alleged newly discovered evidence is wholly without merit. The documentary evidence in question is merely cumulative in character; its subject-matter was testified to upon the trial, and, in its^ attempted introduction, the movant failed to meet the requirements of the Civil Code, § 6086.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.